Ballard Spahr LLP
2029 Century Park East, Suite 1400

Los Angeles, CA 90067-2915
Telephone: 424.204.4400

Case

SoS Oo ND HW BR WO HNO

NY NO NO HN HN NHN HN HN HN HH HR ee HR eRe Se ee ee
oN DN WO BP WN KF DO DWBnNI DB WH BW NO KK COC

MitchellJ@ballardspahr.com
BALLARD SPAHR LLP
1675 Broadway, 19" Floor
New York, NY 10019-5820
Tel: (646) 346-8006
Fax: (212) 223-1942

 

GutierrezR@ballardspahr.com
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915
Tel.: 424.204.4400
Fax: 424.204.4350

 

Attorneys for Defendants

American Media, Inc.)

MICHAEL SANCHEZ, an individual,
Plaintiff,
V.

AMERICAN MEDIA, INC., a Delaware

oe THE NATIONAL

E on INC., a Florida corporation
AVID PECKER, an individual;

DYLAN HOWARD, an individual; and

DOES 1 through 10, inclusive,

Defendants.

James A. Mitchell (Admitted Pro Hac Vice)

Robert S. Gutierrez (State Bar No. 143223)

2

 

 

DMEAST #44679396 v1

 

 

P:20-cv-02924-DMG-PVC Document 61 Filed 04/30/21 Page 1of5 Page ID #:1308

DAVID PECKER and WORLDWIDE MEDIA
SERVICES GROUP, INC. (successor in name to

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DISTRICT

Case No. 2:20-cv-02924 DMG (PVCx)

DECLARATION OF ROBERT S.
GUTIERREZ IN SUPPORT OF
DEFENDANTS’ REQUEST FOR
JUDICIAL NOTICE IN SUPPORT
OF SUPPLEMENTAL REPLY IN
SUPPORT OF SPECIAL MOTION
TO STRIKE

JUDGE: Hon. Dolly M. Gee
CTRM: 8C, 8" Floor

DECLARATION OF ROBERT S. GUTIERREZ IN SUPPORT OF DEFENDANTS’ REQUEST FOR JUDICIAL
NOTICE IN SUPPORT OF SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE

 
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915
Telephone: 424.204.4400

Case :20-cv-02924-DMG-PVC Document 61 Filed 04/30/21 Page 20f5 Page ID #:1309

—

DECLARATION OF ROBERT S. GUTIERREZ

I, Robert S. Gutierrez declare and state as follows:

1. I am an attorney with the law firm of Ballard Spahr LLP, counsel for
Defendants Worldwide Media Services Group, Inc. (“WMSG”) and David Pecker
(“Defendants”) in the above-captioned matter.

2. I have personal knowledge of the following facts, and am competent to
Testify in court if called as a witness.

3. I make this declaration in support of Defendants’ Request for Judicial

So OA NY DB nN FBP W Wb

Notice in support of Defendants’ Supplemental Reply in support of Special Motion

—
So

to Strike.

—
—

4, Attached hereto as Exhibit A is a true and correct copy of an April 8,

—
N

2021 article in the entertainment and media online news website The Wrap entitled
Endeavor Head Patrick Whitesell Denies He Tipped Off National Enquirer About
Jeff Bezos Affair With His Wife.

5. Attached hereto as Exhibit B is a true and correct certified copy of (i) a

a
NH nA HB WD

document entitled “Criminal Docket;” and (ii) a document entitled “Certificate of

=
~

Imposition of Judgement of Sentence,” both obtained from the Delaware County,

—_—
oO

Pennsylvania Court of Common Pleas, pertaining to Nikolaos Hatziefstathiou.

—
\O

6. Attached hereto as Exhibit C is a true and correct copy of the Affidavit of

N
oS

Duncan Hall (the “Hall Affidavit”), a Records Processor at the Internet Archive.

N
—

Attached as Exhibit A to the Hall Affidavit are true and correct copies of

N
N

the following articles:

NO
WW

a. The archived version of an article published on The National

N
aN

Enquirer’s website (“TNE Online”) on January 9, 2019, entitled
Amazon Head Jeff Bezos & Wife MacKenzie Announce $160-

NO NY
N N

Billion Divorce from the Internet Archive’s Wayback Machine at

N
~l

Archive.org (“Archive.org”), depicting the article as it appeared on
TNE Online on January 11, 2019 (available at the URL

DMEAST #44679396 v1 1

N
oO

 

DECLARATION OF ROBERT S. GUTIERREZ IN SUPPORT OF DEFENDANTS’ REQUEST FOR JUDICIAL
NOTICE IN SUPPORT OF SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE

 

 

 
Ballard Spahr LLP
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909
Telephone: 424.204.4400

 

 

 

 

 

 

 

 

 

 

Case P:20-cv-02924-DMG-PVC Document 61 Filed 04/30/21 Page 3of5 Page ID #:1310
1 https://web.archive.org/web/20190111220228/https://www.national
2 enquirer.com/celebrity/jeff-bezos-wife-mackenzie-divorce/).
3 b. The archived version of a TNE Online article published on January
4 10, 2019, entitled Lauren Sanchez: Jeff Bezos’ Mystery Mistress
5 Hid In Plain Sight from Archive.org, depicting the article as it
6 appeared on 7NE Online on February 3, 2019 (available at the URL
7 https://web.archive.org/web/20190203063553/https://www.national
8 enquirer.com/photos/lauren-sanchez-jeff-bezos-amazon-affair-
9 divorce-scandal/).
10 c. The archived version of a TNE Online article published on January
1] 15, 2019, entitled Jeff Bezos Spotted Having Cozy Meal With
12 Lauren Sanchez 9 Months Before Divorce Announcement from
13 Archive.org, depicting the article as it appeared on TNE Online on
14 February 3, 2019 (available at the URL
15 https://web.archive.org/web/20190203090522/https://www.national
16 enquirer.com/celebrity/jeff-bezos-spotted-on-cozy-date-with-
17 lauren-sanchez-9-months-before-divorce-announcement/).
18 d. The archived version of a TNE Online article published on January
19 22, 2019, entitled Billionaire Jeff Bezos Busted — See The
20 Shocking Cheating Photos That Destroyed His Marriage from
21 Archive.org, depicting the article as it appeared on TJNE Online on
22 February 3, 2019 (available at the URL
23 https://web.archive.org/web/20190203135143/https://www.national
24 enquirer.com/photos/amazon-boss-jeff-bezos-affair-lauren-
25 sanchez-exposed/).
26 e. The archived version of a JNE Online article published on January
27 23, 2019, entitled Playing Footsie! Jeff Bezos And Mistress Lauren
28 Sanchez Caught Flirting On Dinner Dates from Archive.org,
DMEAST #44679396 v1 2
DECLARATION OF ROBERT 8, GUTIERREZ es oF eae SUPPLEMENTAL REPLY IN SUPPORT

 

 

 
Ballard Spahr LLP
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909
Telephone: 424.204.4400

 

 

 

 

 

 

 

 

 

 

Case :20-cv-02924-DMG-PVC Document 61 Filed 04/30/21 Page 4of5 Page ID #:1311
1 depicting the article as it appeared on TNE Online on February 3,
2 2019 (available at the URL
3 https://web.archive.org/web/20190203 111442/https://www.national
4 enquirer.com/photos/playing-footsie-jeff-bezos-and-mistress-
J lauren-sanchez-caught-flirting-on-dinner-dates/).
6 f. The archived version of a TNE Online article published on January
i 24, 2019, entitled More Shame For Billionaire Jeff Bezos! Inside
8 The Never-Before-Seen Texts To His Mistress from Archive.org,
9 depicting the article as it appeared on TNE Online on January 24,
10 2019 (available at the URL
1] https://web.archive.org/web/20190124224228/https://www.national
12 enquirer.com/celebrity/more-shame-for-billionaire-jeff-bezos-
13 inside-the-never-before-seen-texts-to-his-mistress/),
14 g. The archived version of a TNE Online article published on January
15 28, 2019, entitled Bezos Gets Even! Cheating Billionaire Jeff’s
16 Wife Has Upper Hand In Explosive Divorce from Archive.org,
17 depicting the article as it appeared on TNE Online on January 28,
18 2019 (available at the URL
19 https://web.archive.org/web/20190128174728/https://www.national
20 enquirer.com/celebrity/mackenzie-bezos-gets-even-cheating-
21 billionaire-jeffs-wife-has-upper-hand-in-explosive-divorce/).
ae 7. Attached hereto as Exhibit D are true and correct copies of the following
23 || Pennsylvania statutes, which I downloaded today from Casetext legal research
24 || technology:
25 a. 18 Pa. Cons. Stat. Ann. § 4911(a)(2);
26 b. 18 Pa. Cons. Stat. Ann. § 4104(a);
27 c. 18 Pa. Cons. Stat. Ann. § 4120(a);
28 d. 18 Pa. Cons. Stat. Ann. § 3922(a)(1);
DMEAST #44679396 v1 3
DECLARATION OP ROBERTS, GUTIERENZ IN SUPPORT OF TENANTS SUPPLEMENTAL REPLY IN SUPPORT

 

 

 
Ballard Spahr LLP
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909
Telephone: 424.204.4400

So ON DB Nn BR WD bP

10
11
IZ
13
14
15
16
17
18
19
20
Zl
De
23
24
ZS
26
Zl
28

 

Case #:20-cv-02924-DMG-PVC Document 61 Filed 04/30/21 Page 5of5 Page ID #:1312

e. 18 Pa. Cons. Stat. Ann. § 4904(a)(2).
I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed this 30" day of April, 2021, in Los Angeles, California.

 

ROBERT'S~GUTIERREZ

DMEAST #44679396 v1 4

DECLARATION OF ROBERT S. GUTIERREZ IN SUPPORT OF DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT
OF SPECIAL MOTION TO STRIKE

 

 
